Citation Nr: 0623685	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-41 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, 
Minnesota


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on July 28, 2003, and July 31, 
2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to December 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the 
Department of Veterans Affairs (VA) Medical Center in St. 
Cloud, Minnesota, which denied entitlement to reimbursement 
of unauthorized medical expenses.


FINDINGS OF FACT

1.  The veteran is service-connected for post-traumatic 
stress disorder.  He is in receipt of a 100 percent 
disability evaluation.  

2.  The veteran received medical care on July 28, 2003, at 
the St. Cloud Hospital for pneumonia and a perianal rash.  He 
received further treatment on July 31, 2003, at the same 
hospital for "shortness of breath".  

3.  VA payment or reimbursement of the costs of this 
treatment was not authorized.

4.  The record contains no indication that the private 
expenses in question were incurred during a medical emergency 
and when VA or other government facilities were not feasibly 
available.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for 
unauthorized medical expenses incurred on July 28, 2003, and 
July 31, 2003, have not been met.  38 U.S.C.A. §§ 1725, 1728 
(West 2002); 38 C.F.R. § 17.120 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The VCAA was codified at 
38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005), and the implementing regulations were 
codified at 38 C.F.R. 3.102. 3.156(a), 3.159 and 3.326 
(2005).

The VCAA, however, is not applicable in cases, as here, where 
there is no reasonable possibility the veteran can prevail in 
his appeal; the law is dispositive and facts are not in 
dispute.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see also, Smith (Claudus) v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); see also 
VAOPGCPREC 5-2004.

In circumstances such as these, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The veteran seeks reimbursement for medical treatment 
expenses incurred at the St. Cloud Hospital on July 28, 2003, 
and July 31, 2003.  The veteran claims that he telephoned the 
VA Medical Center and was told that if he did not feel better 
after a certain amount of time, that he should seek further 
treatment.  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1002 (2005).  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  
To be eligible for reimbursement under this authority the 
veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking medical attention would have been 
hazardous to life or health (this 
standard would be met if there were an 
emergency medical condition manifesting 
itself by acute symptoms of sufficient 
severity (including severe pain) that a 
prudent layperson who possesses an 
average knowledge of health and medicine 
could reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction 
of any bodily organ or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions could be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was not a non-VA medical center);

(d)  The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility (the medical emergency lasts 
only until the time the veteran becomes 
stabilized);

(e)  At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C.A. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f)  The veteran is financially liable to 
the provider of emergency treatment for 
the treatment;

(g)  The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider; and

(i)  The veteran is not eligible for 
reimbursement under 38 U.S.C.A. 1728 for 
the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veteran's, primarily 
those who receive emergency treatment for 
a service-connected disability).

The existence of a VA facility does not in and of itself mean 
that the VA facility was feasibly available.  See Cotton v. 
Brown, 7 Vet. App 325, 327 (1995).  Feasibly available is not 
defined in 38 U.S.C.A. § 1728 (West 2002) or 38 C.F.R. § 
17.120 (2005).  Under the provisions of 38 C.F.R. § 17.53 
(2005), a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52 and 17.53 (2005).  A VA facility would not 
be feasibly available if there was evidence establishing that 
a veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA facility. See 38 
C.F.R. § 17.1002(c).

In this case, a review of the record indicates that the 
veteran does not satisfy the criteria as set forth above.  
First, the record contains no indication that the treatment 
the veteran received on either date was for a medical 
emergency such that a VA facility was not feasibly available.  
See Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (defining 
a medical emergency as a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action).  The veteran, by his own admission, came to the St. 
Cloud Hospital under his own propulsion.  He was not brought 
to the St. Cloud Hospital by ambulance personnel who may have 
determined that the nearest appropriate level of care was at 
the non-VA facility.  In other words, he made a choice of 
which hospital to visit, and his choice was the private 
hospital, not the VA Medical Center of St. Cloud.  

In addition, the record does not show that the treatment the 
veteran received was for a service-connected disability.  
That is, the veteran is service-connected for PTSD.  He was 
treated for shortness of breath, a perianal rash, and 
pneumonia.  He did not receive treatment for any type of 
psychiatric disorder on either day.  While the veteran has 
been rated as 100 percent disabled because of his PTSD, this 
condition has not found to be permanent.  As such, treatment 
for the claimed conditions was not authorized pursuant to the 
above criteria.  In other words, entitlement to reimbursement 
by VA of the cost of unauthorized medical treatment on July 
28, 2003, and July 31, 2003, is not warranted.

To explain it in a different manner - the evidence does not 
show, nor does the veteran contend, that he qualifies for 
reimbursement under this provision.  For example, the 
unauthorized treatment in question was in an emergency room 
setting or other similar facility.  However, the record 
contains no indication that the VA facility at St. Cloud was 
not feasibly available to provide this treatment.  There is 
also no indication that a reasonably prudent lay person would 
have expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  
Accordingly, reimbursement for the unauthorized medical 
expenses incurred must be denied.

In the absence of evidence to establish that the veteran 
meets the criteria for payment or reimbursement of non-VA 
medical services, payment or reimbursement of those services 
is not warranted.  The Board lacks authority to award medical 
care benefits except as authorized by statute and 
regulations.  "[W]here the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law."  See Sabonis v Brown, 6 
Vet. App. 426, 430 (1994).  For these reasons, the Board 
finds that the veteran's claim is without legal merit.




ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses, incurred on July 28, 2003, and July 31, 
2003, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


